                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMSEY RANDALL,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-1342

BERKS COUNTY, PA (TOWNSHIP),                                                  FILED
et al.,
                                                                             APR 3 0 2019
        Defendants.
                                                                           KATE BARKMAN, Clerk
                                                                          By______Dep. Clerk
                                              ORDER

               AND NOW, this i.rilday of April, 2019, upon consideration of Plaintiff Ramsey

Randall's Motion to Proceed In Forma Pauperis (ECF No. 8), his Prisoner Trust Fund Account

Statements (ECF Nos. 3, 9), and his prose Complaint (ECF No. 2), which raises claims under 42

U.S.C. § 1983, it is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Ramsey Randall, #ND0295, shall pay the full filing fee of $350 in installments,

pursuant to 28 U .S.C. § 19 l 5(b ), regardless of the outcome of this case. The Court hereby

directs the Warden of SCI Mahanoy or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Randall's inmate account; or (b) the

average monthly balance in Randall's inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Randall's inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk cf Court equaling 20% of the preceding month's income credited to
Randall's inmate account until the fees are paid. Each payment shall reference the docket

number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of SCI

Mahanoy.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED with prejudice as frivolous or malicious pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i) for the reasons stated in the Court's Memorandum.

                                            BY THE COURT:




                                           ~
